MEMORANDUM **
California state prisoner Marcus D. Wilson appeals from the district court’s denial of his 28 U.S.C. § 2254 petition, challenging his guilty-plea conviction. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Wilson contends that his counsel was ineffective for failing to bring a motion to suppress challenging a probation search of his apartment because the search was a subterfuge for a criminal investigation and was conducted without reasonable suspicion. We conclude that Wilson cannot demonstrate prejudice because the Supreme Court held, subsequent to Wilson’s guilty plea, that the subjective intent of officers conducting a probation search is not relevant. See United States v. Knights, 534 U.S. 112, 121-22, 122 S.Ct. 587, 151 L.Ed.2d 497 (2001); see also Williams v. Taylor, 529 U.S. 362, 392, 120 S.Ct. 1495, 146 L.Ed.2d 389 (2000). Moreover, the probation search was supported by reasonable suspicion in light of a witness statement and Wilson’s admission. See Knights, 534 U.S. at 122, 122 S.Ct. 587; United States v. Stokes, 292 F.3d 964, 967-68 (9th Cir.2002).
Accordingly, the state court’s decision rejecting this claim was not contrary to, and did not involve an unreasonable application of, clearly established federal law, as determined by the Supreme Court. See 28 U.S.C. § 2254(d)(1); see also Hill v. Lockhart, 474 U.S. 52, 58-59, 106 S.Ct. 366, 88 L.Ed.2d 203 (1985).
In addition, the district court did not err in denying Wilson’s request for an eviden-tiary hearing. See Schriro v. Landrigan, *29550 U.S. 465, 127 S.Ct. 1938, 1940, 167 L.Ed.2d 836 (2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.